United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2917
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Michael D. Clemmons,                    * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: November 22, 2010
                                Filed: March 14, 2011
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Michael Clemmons appeals the judgment revoking his term of supervised
release and sentencing him to eighteen months in prison. He argues that the district
court1 committed procedural error when, during the revocation hearing, the court
received a confidential sentencing recommendation from the probation officer. This
contention is without merit. See United States v. Davis, 151 F.3d 1304, 1306 (10th
Cir. 1998); United States v. Johnson, 935 F.3d 47, 51 (4th Cir. 1991). Clemmons,
who was represented by counsel at the hearing, raised no question whether the court

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
had obtained from the probation officer, ex parte, factual evidence that should be
disclosed under Rule 32.1 of the Federal Rules of Criminal Procedure.

      Accordingly, this court affirms the judgment of the district court. Counsel’s
motion to withdraw is granted, subject to counsel informing Clemmons about
procedures for seeking rehearing or filing a petition for certiorari.
                      ______________________________




                                        -2-